Case 7:19-mj-02150 Document 1 Filed on 09/08/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT —‘Soihon tema"

 

 

 

for the
Southern District of Texas SEP -& 2015
United States of America ) David J. Bradley, Clerk
Vv. )
Jorge Alfredo Castillo-VALADEZ )  Caseno, AA-19F- 21 50-4
COB: MEXICO )
YOB: 1989 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/06/2019 in the county of Hidalgo in the
Southern . District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 did knowingly and intentionally possess with the intent to distribute
approximately 56.36 kilograms of Methamphetamine, a Schedule ] controlled
substance.
21 USC 952 did knowingly and intentionally import with the intent to distribute
approximately 56.36 kilograms of Methamphetamine, a Schedule If controlled
substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT A

@ Continued on the attached sheet.

/S/ Laron Smith

 

Complainant's signature

Laron Smith, HS} Special Agent

 

. : Pri d titl
Sworn to and executed by reliable electronic means, sworn to rinted name and title

and attested telephonically per FED.R.CR.4.1, and probable
cause found on:

Date: SePtember 8, 2019 10:55 a.m. [cee g OaneS

Judge's signature

City and state: McAllen, TX U.S. Magistrate Judge Peter E. Omsby

 

Printed name and title
Case 7:19-mj-02150 Document 1 Filed on 09/08/19 in TXSD_ Page 2 of 2

ATTACHMENT A

This affidavit is intended to establish sufficient probable cause and does not set forth all of my knowledge
about this matter.

On September 6, 2019 at approximately 1732 hours, Jorge Alfredo Castillo VALADEZ (Mexican Citizen)
while driving a 2005 Chevy Tahoe (Mexican license plate XKP-260A) applied for entry into the United
States (U.S.) via the Donna, Texas, Port of Entry (POE). VALADEZ presented his Laser visa
#MTM005634805 to CBPO Berjarano and requested a permit I-94 to travel to San Antonio, Texas.
VALADEZ was asked for his itinerary and that is when he stated that he was traveling from Reynosa,
Mexico to Six flags Fiesta Texas in San Antonio, Texas. VALADEZ did not have any luggage for his trip
and he also advised CBPO Berjarno that he was traveling alone. Due to inconsistency in his travel,
VALADEZ was referred to secondary. ,

During the secondary inspection, an X-ray scan indicated anomalies within the fuel tank of the vehicle.
CBPO Villarreal and his assigned canine “Jergus” (ID# 160270) performed a search of the vehicle and
“Jergus” indicated an alert on the vehicle. The fuel tank was removed from the vehicle and CBPO Gutierrez
subsequently discovered a non-factory compartment in the fuel tank containing a substance which field
tested positive for methamphetamine.

On September 6, 2019, at approximately 1802 hours, Homeland Security Investigations (HSI) Special
Agent (SA) Ali Muhiuddin, (SA) Laron Smith and CBPO Luis Cantu interviewed VALADEZ, who waived
his Miranda Rights in writing. Miranda rights were read in Spanish by CBPO Cantu. The interview was
conducted in the Spanish language and translated by CBPO Cantu. VALADEZ stated the following in
summary:

VALADEZ met a subject via facebook in Mexico that solicited him to smuggle drugs into the United States.
On the morning of September 3, 2019, VALADEZ confirmed his interest to the subject to smuggle narcotics
into the U.S, in exchange for $2,000- $2,500 in compensation. In the evening of September 6, 2019, the
subject provided a vehicle to VALADEZ, which they were both aware contained narcotics. VALADEZ did
not know the amount of the narcotics within the vehicle, however knew it contained drugs. VALADEZ did
not think that it was marijuana but in fact, thought it was cocaine. WALADEZ subsequently attempted to
enter the U.S. in the said vehicle via the Donna POE. VALADEZ indicated he risked smuggling narcotics
into the U.S. due to the fact that he thought his wife would be hurt.

The methamphetamine was later extracted from the fuel tank and weighed for a total of 56.36 kilograms.

Page 2 of 2
